Motions Granted, Appeal Dismissed, and Memorandum Opinion filed
February 25, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00323-CV

                     RICHARD LANCE BOWE, Appellant
                                         V.

                    SAMANTHA MARIE BOWE, Appellee

                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2005-12087A

                 MEMORANDUM                       OPINION
      This is an appeal from an order signed December 19, 2018. Appellees have
filed motions to dismiss the appeal for lack of jurisdiction. Appellant has responded.
We grant the motions to dismiss.

                                   BACKGROUND

      The litigation underlying this appeal began in 2005 as a divorce and custody
proceeding between Lance and Samantha. Events in that case spawned three more
trial court proceedings and multiple appeals and original proceedings in this court.
Some of the facts in this section are taken from our opinions in earlier appeals. See
In re Marriage of Bowe, Nos. 14-16-00551-CV, 14-16-00557-CV, 2017 WL
6120779 (Tex. App.—Houston [14th Dist.] Dec. 7, 2017, no pet.) (mem. op.)
(“Bowe I”); and Bowe v. Engelhardt, No. 14-19-00200-CV, 2019 WL 2631056 (Tex.
App.—Houston [14th Dist.] June 27, 2019, no pet.) (mem. op.) (per curiam) (“Bowe
II”). We will refer to this appeal as Bowe III.

      Divorce Case (cause number 2005-12087). Samantha sued Lance for
divorce and joint managing conservatorship of their two children in February 2005.
The trial court signed an agreed final decree of divorce in May 2005.

      Severed Case (cause number 2005-12087A). In January 2012, Samantha
filed a second amended emergency motion to modify the parent-child relationship
in the Divorce Case. The trial court severed that motion into a separate action in
March 2012 by appending an A to the cause number of the Divorce Case. In January
2014, Samantha filed a pleading she styled a motion to dismiss and, alternatively,
plea to the jurisdiction in the Severed Case. The trial court granted relief. On March
3, 2014, the trial court signed an order stating, “All actions taken by the Court after
February 9, 2012 are void since the trial court lacked jurisdiction and no action was
taken to extend the Court’s plenary power. The Order of Severance signed March 5,
2012 was a nullity as there were no live pleadings to sever.”

      Fee Recovery Case (cause number 2015-47671). Among the orders signed
in the Severed Case after February 9, 2012 were orders requiring Lance to pay
attorney’s and amicus fees to Steven Engelhardt (Samantha’s lawyer) and Kelley
Fritsch (the children’s amicus attorney). Based on the trial court’s declaration in the
Severed Case that certain orders requiring him to pay fees were void, Lance sued
Fritsch and Engelhardt to recover those fees.

                                           2
      Bill of Review (cause number 2015-77061). In addition to defending himself
in the Fee Recovery Case, Engelhardt filed a bill of review to vacate the March 3,
2014 order in the Severed Case. He contended he did not receive proper notice of
the hearing on Samantha’s motion to dismiss and, alternatively, plea to the
jurisdiction. Fritsch intervened in the Bill of Review.

      Bowe I (appeal numbers 14-16-00551-CV and 14-16-00557-CV). The trial
court signed six orders in the Severed Case in 2016. The combined effect of the
orders was to alter the March 3, 2014 order by (1) removing the factual findings
discussing the grounds for dismissal and (2) changing the order to state that only the
“motion to dismiss” was granted. Lance appealed the six orders signed in 2016 in
the Severed Case. He contended the orders exceeded the bounds of a nunc pro tunc
judgment and were therefore void because they were signed after the trial court’s
plenary power expired. In December 2017, we issued our opinion agreeing the six
orders were void, vacating those orders, and reinstating the March 3, 2014 order.

      Proceedings after Bowe I. The trial court signed two key orders in December
2018, one in the Bill of Review and the other in the Severed Case. In the Bill of
Review, the trial court granted Engelhardt’s petition for bill of review and vacated
the March 3, 2014 order in the Severed Case. In the Severed Case, the trial court
signed a new order granting Samantha’s January 2014 motion to dismiss.

      Bowe II (appeal number 14-19-00200-CV). Lance filed a notice of appeal
in the Bill of Review challenging: (1) the order granting Engelhardt’s petition in the
Bill of Review; (2) the denial of his motion for new trial in the Bill of Review; and
(3) the December 2018 order in the Severed Case. We dismissed that appeal. First,
we stated a single appeal could not be taken from multiple trial court numbers
(namely, the Severed Case and the Bill of Review) and noted the December 2018
order in the Severed Case was already on appeal in Bowe III (this appeal). Second,

                                          3
we held that the two orders in the Bill of Review were not appealable. “A bill of
review which sets aside a prior judgment but does not dispose of the case on the
merits is interlocutory and not appealable.” Jordan v. Jordan, 907 S.W.2d 471, 472
(Tex. 1995).

      Bowe III (this appeal, number 14-19-00323-CV). Lance filed a notice of
appeal in the Severed Case complaining of the December 2018 order. He contends
the order is void. Lance is the appellant; Fritsch and Engelhardt are the appellees.
Samantha has not appeared in Bowe III.

      Mandamus from Severed Case. A few months after he filed Bowe III, Lance
filed a petition for a writ of mandamus as a so-called “alternate request” to the relief
sought in Bowe III. In both the Mandamus from Severed Case and Bowe III, Lance
complains that the December 2018 order in the Severed Case is void. We denied the
petition for writ of mandamus on the ground that Lance has an adequate appellate
remedy for the void order—specifically, Bowe III, which was already pending. In re
Bowe, No. 14-19-00636-CV, 2019 WL 4621062 (Tex. App.—Houston [14th Dist.]
Sept. 24, 2019, orig. proceeding) (mem. op.) (per curiam).

                                      ANALYSIS
      Lance, Fritsch and Engelhardt all contend the order on appeal (the December
2018 order in the Severed Case) is void because it was signed after the trial court’s
plenary power expired. We agree. A trial court has plenary power to grant a new trial
or vacate, modify, correct, or reform its judgment within 30 days after the judgment
is signed. See Tex. R. Civ. P. 329b(d); Lane Bank Equip. Co. v. Smith S. Equip., Inc.,
10 S.W.3d 308, 310 (Tex. 2000). Plenary power may be extended upon the filing of
an appropriate post-judgment motion. See Tex. R. Civ. P. 329b (c), (e), (g); Lane
Bank, 10 S.W.3d at 310. Subject to certain exceptions not relevant here, an order
signed after the trial court’s plenary power expires is void. See In re Sw. Bell Tel.

                                           4
Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding). It is undisputed that the
order on appeal was signed after the trial court’s plenary power expired, so it is void.

        Lance, though, contends the two December 2018 orders (the one underlying
this appeal and the one signed in the Bill of Review) “amount” to a final judgment.
He cites no authority, and we know of none, to support the proposition that orders
signed in two different cause numbers can “amount” to a final judgment in either
case.

        Lance has already filed his brief in this appeal. His brief raises three issues.
The first issue concerns the order on appeal, the order we and the parties agree is
void. The second and third issues complain of the granting of relief in the Bill of
Review. As we explained in Bowe II, an order granting a bill of review is not
appealable. Jordan, 907 S.W.2d at 472.

        When the order on appeal is void, the court of appeals must declare the order
void and dismiss the appeal for lack of jurisdiction. State ex rel. Latty v. Owens, 907
S.W.2d 484, 486 (Tex. 1995). We note that dismissal of this appeal gives Lance the
relief he sought in the Mandamus from Severed Case—vacatur of the December
2018 order in the Severed Case on the ground that it is void.

        Accordingly, we grant appellees’ motions to dismiss and dismiss this appeal
for lack of jurisdiction.

                                    PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                            5